Atkinson, J.
1. In the trial of a defendant charged with murder, where the defense of justifiable homicide was relied on, on the ground that at the time of the fatal shot the deceased was shooting at the accused with a pistol, an inaccuracy in charging section 70 of the Penal Code, • defining justifiable homicide, by the use of the words, “manifestly intends and endeavors,” instead of the words, “manifestly intends or endeavors,” will not require the grant of a new trial.
(a) In the case of Taylor v. State, 131 Ga. 765 (63 S. E. 296), relied on by the defendant, it was not held that such an inaccuracy would be cause for a reversal in a case of the character above mentioned.
2. In one part of the charge on justifiable homicide the defense was limited to the right to kill in order to prevent the deceased from taking the life of the defendant, or to prevent a felony from being committed upon his person. Other portions of the charge, concretely applying the law to the facts in evidence, were sufficiently broad to comprehend all other matters of defense relied on by the defendant; and the instruction complained of, when considered in connection with the charge in its entirety, was not unduly restrictive or misleading.
3. Other grounds of the amended motion for new trial, which complained of the charge, and of omission to charge, are without merit, and are not of such character as to require elaboration.
4. The verdict was authorized by the evidence, and there was no error in refusing a new trial.

Judgment affirmed.


All The Justices concur, except Beck, P. J., absent on account of sickness.